Exhibit 10.49
FIRST AMENDMENT TO THE
SECOND AMENDMENT AND RESTATEMENT OF THE
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
THIS FIRST AMENDMENT TO THE SECOND AMENDMENT AND RESTATEMENT OF THE PINNACLE
ENTERTAINMENT, INC. EXECUTIVE DEFERRED COMPENSATION PLAN is adopted as of the
24th day of December, 2008, by Pinnacle Entertainment, Inc., a Delaware
corporation (“Pinnacle”), with reference to the following facts:
A. Pinnacle has established the Pinnacle Entertainment, Inc. Executive Deferred
Compensation Plan, most recently embodied by the Second Amendment and
Restatement of the Pinnacle Entertainment, Inc. Executive Deferred Compensation
Plan Effective December 30, 2007 (the “Plan”), to provide additional retirement
benefits and income deferral opportunities for a select group of management and
highly compensated employees;
B. By Section 11.2 of the Plan, Pinnacle has reserved the right to amend the
Plan, provided that no amendment shall decrease or restrict the balance of a
Participant’s Combined Account or any component thereof;
C. Pinnacle wishes to amend the Plan to permit a Participant to elect, during
2008, that all or any portion of his Annuity Account (as well as all or any
portion of his Deferral Contribution Account) shall be distributed on an Interim
Distribution Date of January 15, 2009 or January 15 of any later year, and has
determined that such amendment does not decrease or restrict the balance of a
Participant’s Combined Account or any component thereof.
NOW, THEREFORE, Pinnacle hereby adopts this First Amendment to the Second
Amendment and Restatement of the Pinnacle Entertainment, Inc. Executive Deferred
Compensation Plan, effective as of December 24, 2008, as follows:
1. Section 5.1 of the Plan is hereby amended to provide in its entirety as
follows:
“5.1 Interim Distributions. A Participant may make an election, at the time he
files an Election Form for a Plan Year, to have a specified amount or percentage
paid from his Deferral Contribution Account on one or more Interim Distribution
Dates. The Participant’s selection of an Interim Distribution Date must be made
on a timely, effective Election Form. The amounts which would otherwise be paid
on such Interim Distribution Date or Dates shall be distributed upon the earlier
occurrence of Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, (A) during calendar 2007, a Participant may elect, by written notice
to the Committee, that all or a portion of his Combined Account as of
December 31, 2007 (computed under the provisions of the First Amendment and
Restatement)

 

 



--------------------------------------------------------------------------------



 



be distributed on an Interim Distribution Date, provided that no such election
shall have the effect of deferring until calendar 2008 or later any benefit
payments under this Plan that would otherwise have been paid in calendar 2007,
or of accelerating into calendar 2007 any benefit payments under this Plan that
would otherwise have been paid in calendar 2008 or later, and (B) during
calendar 2008, a Participant may elect, by written notice to the Committee, that
all or a portion of his Combined Account as of December 31, 2008 be distributed
on an Interim Distribution Date of January 15, 2009 or January 15 of any later
year, provided that (i) no such election shall have the effect of deferring
until calendar 2009 or later any benefit payments under this Plan that would
otherwise have been paid in calendar 2008, or of accelerating into calendar 2008
any benefit payments under this Plan that would otherwise have been paid in
calendar 2009 or later, and (ii) no Participant who makes such election shall be
entitled to elect to defer Base Annual Salary or Bonus earned by the Participant
during 2009 (i.e., Base Annual Salary or Bonus for which the Participant
performs services in 2009) into the Plan.”
2. In all other respects, the terms and provisions of the Plan are hereby
ratified and declared to continue in force and effect.
IN WITNESS WHEREOF, Pinnacle has executed this First Amendment to the Second
Amendment and Restatement of the Pinnacle Entertainment, Inc. Executive Deferred
Compensation Plan as of the date first above written.

            PINNACLE ENTERTAINMENT, INC.
A Delaware Corporation
      By:   /s/ John A. Godfrey         John A. Godfrey,        Executive Vice
President,
General Counsel and Secretary     

 

 